Citation Nr: 1205426	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  05-03 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic peripheral neuropathy, to include as being secondary to exposure to chemical dioxins.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.  This service included a tour-of-duty in the Republic of Vietnam where he may have been exposed to chemical dioxins.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from July 2004, September 2008, and April 2009 rating decisions of the Montgomery, Alabama, Regional Office (RO), of the Department of Veterans Affairs (VA).  

In June 2010, the appellant presented testimony at the RO before an Acting Veterans Law Judge (AVLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.  It is noted that the AVLJ has since left the Board.  The appellant was notified of this and he was given the opportunity to present testimony before another member of the Board.  He has declined this opportunity and has requested that his claim be processed based on the testimony previously provided.  

Thus, when the claim came to the Board after the hearing, the issues that were on appeal were as follows:

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for ulcerative colitis, to include as secondary to Agent Orange exposure. 

3.  Entitlement to service connection for chronic peripheral neuropathy, to include as secondary to Agent Orange exposure. 

4.  Entitlement to a compensable initial rating for residuals of a fractured nose.

The Board notes that the appellant had also perfected appeals of the RO's denial of service connection for Raynaud's phenomenon, and for an increased rating for his service-connected posttraumatic stress disorder (PTSD).  However, in April 2008 and December 2009 letters, respectively, he withdrew those issues on appeal before the Board; thus, they are no longer within the Board's jurisdiction.  See 38 C.F.R. § 20.204 (2011).

In August 2010, the Board issued a Decision/Remand with respect to the above noted issues.  More specifically, the Board granted service connection for tinnitus but denied entitlement to service connection for ulcerative colitis and chronic peripheral neuropathy.  The fourth issue, that of a compensable evaluation for the residuals of a fracture of the nose was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining missing medical records.  The record reveals that those records were obtained and the claim was returned to the Board for appellate review on the remaining issue.  In June 2011, the Board concluded that the evidence of record did not support the appellant's claim for entitlement to a compensable evaluation for the residuals of a fracture of the nose.  As such, that claim was denied.

After the appellant received his copy of the Board's Decision/Remand of August 2010, and while development was occurring on the remaining issue, the appellant appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  The VA and the appellant's accredited representative at the Court submitted a Joint Motion for an Order Partially Vacating the Board's Decision and Incorporating the Terms of this Remand.  In that action, the parties specifically requested that the Board's action with respect to peripheral neuropathy be vacated and returned to the Board for additional medical development.  The parties also asked the remaining portions of the Board's Decision/Remand not be disturbed or set aside.  The Court adopted the Joint Motion in an Order issued in June 2011.  In that Order, the Court vacated the portion of the Board's Decision/Remand that addressed entitlement to service connection for peripheral neuropathy, to include as being due to chemical dioxin exposure.  The remaining three issues were undisturbed.  The claim has since been returned to the Board for action in keeping with the parties Joint Motion.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the Court has vacated the Board's previous action of August 2010, that denied entitlement to service connection for peripheral neuropathy.  The Court adopted the Joint Motion that was presented to it, which, basically, found that the Board erred when it did not seek additional medical evidence with respect to the claim.  The Court concluded that the Board failed to provide the appellant with an "adequate medical nexus opinion" that addressed whether his peripheral neuropathy was caused by the appellant's military service or some incident therein.  The Court further determined that the appellant should undergo a VA examination and a medical opinion should be obtained that addresses the issue now before the VA/Board.  

Accordingly, in keeping with the instructions provided by the Court, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) for the issue now on appeal including an explanation as to the language of the new regulation concerning Agent Orange presumptive disabilities found at 75 Fed. Reg. 39852 (August 31, 2010).  The appellant should also be invited to submit any pertinent evidence in his possession.  The RO/AMC must explain the type of evidence that is the appellant's ultimate responsibility to submit.  A copy of all correspondence to the appellant should be included in the claims folder for review. 

2.  The AMC/RO should contact the appellant and ask that he identify all sources of medical treatment received since January 2010 for the disability now on appeal (peripheral neuropathy), and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

3.  Only after all of the service member's medical records have been obtained and included in the claims folder, the RO/AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from peripheral neuropathy.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The appropriate examiner should express an opinion as to whether the appellant now suffers peripheral neuropathy.  If he does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, to include chemical dioxin exposure, any incidents therein, or to another disability. 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's exposure to chemical dioxins in service possibly caused the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the examiner's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

Additionally, if the examiner concludes that the appellant's claimed peripheral neuropathy is not service-related, the examiner must explain in detail the reasoning behind this determination.  Moreover, it is requested that the examiner provide comments with respect to the nonopinion provided by a VA examiner in March 2004, the VA neurological consultation note of April 29, 2008, and the January 26, 2005, treatment letter from Doctor B. Mullins.  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given. Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested examiner's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011) and Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


